Certiorari dismissed, May 12, 2008



                             UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6252



ANTHONY FEURTADO,

                                              Plaintiff - Appellant,

          versus


CHARLES MCNAIR, Deputized DEA; JOE HANCOCK,
Deputized DEA; CAMERON G. CHANDLER, Assistant
United States Attorney for South Carolina;
KELLY SHACKELFORD, Assistant United States
Attorney for South Carolina; MARK MOORE,
Assistant United States Attorney for South
Carolina; ISRAEL BROOK, United States Marshal;
JESSIE BAKER, Chief of the Columbia South
Carolina Airport Police Department; ROBERT
MCCAULEY, Director of the Richland County
Detention Center,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:05-cv-01933-SB)


Submitted: May 10, 2007                          Decided:   May 15, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Feurtado, Appellant Pro Se.    Beth Drake, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Anthony Feurtado appeals the district court’s order and

judgment accepting the recommendation of the magistrate judge and

dismissing under 28 U.S.C. § 1915(e)(2)(B) (2000) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971).        He also appeals the denial of

his motion for reconsideration.      We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court. See Feurtado v. McNair, No. 3:05-cv-

01933-SB (D.S.C. June 16, 2006; Jan. 29, 2007).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -